DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-27 are pending.  
Election/Restrictions
Applicant's election with traverse of Group IV, claims 16-20, and the following species, in the reply filed on 06/08/21 is acknowledged.  The traversal is on the ground(s) that examining all the claims would not be a burden because of their nested dependency, which is not persuasive because burden is not a requirement for restrictions based on 371 applications and even if it was a requirement there would still be a burden in view of the different classes of inventions embodied by the various inventions, which different classes require different search and/or consideration.

    PNG
    media_image1.png
    178
    689
    media_image1.png
    Greyscale

Applicant also indicated that no election is required for the 4th through 6th election of species requirements because the ingredients corresponding to those species are not recited in st-3rd elections), however if Applicant subsequently amends the claims in Group IV to recite the R2 variable (4th election of species requirement), the catalyst ingredient (5th election of species requirement), and/or the vinyl ether ingredient (6th election of species requirement), then that response should include the corresponding elected species (e.g., if the claims are amended to recite the R2 variable then Applicant should elect a specific R2 group in that response).
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 1-15, 21-27 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/08/21.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites (by depending from claims 14, 6, and 1) a polysiloxane with 1, I, II and 4 repeating units, with certain ratios of the various repeating units in the polysiloxane.  This is 
If Applicant intends the (I):(II) ratio to correspond to the amount of SiO(3/2) repeating units (fully condensed T units) compared to SiO(2/2)(OR) repeating units (partially condensed T units) in the polysiloxane, then that should be recited in the claims (and Applicant appears to have support for this based on [0097] of the present PGPub).  
If Applicant intends the (1) to (4) ratio to correspond to the amount of siloxane repeating units bearing a polymerizable functional group relative to total siloxane repeating units, then that 
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. 2014/0322496) in view of Kuwana et al. (WO 2015/087686, published 06/2015, citations made to U.S. 2016/0297933).
Regarding claims 16-20, Lee teaches a transfer film for use in injection molding processes that comprises a base substrate, release layer, hard coat/protective layer, printed/colored layer, primer/anchor layer, and adhesive layer, in that order, as in claims 16-18 and 20 (see abstract, [0016]-[0031]).  Lee does not disclose the claimed composition of the hard coat layer, but suggests epoxy and siloxane based layers ([0027]).  However, Kuwana is also directed to hard coat layers, and teaches an epoxy functional polysiloxane hard coat layer composition that overlaps the claimed scope and provides improved hardness, heat resistance, flexibility and processability (see abstract, [0012]).  The composition is formed of a polysiloxane with an amount of repeating units falling within the claimed (1), (I), (II) and (4) formulae that overlaps the claimed ratios ([0052], formula I:II ratio of 5 or more, [0071], formula 1 and 4 ratio based on overall polysiloxane of 55-100%) with all the repeating units being formed from epoxycyclohexyl-ethyl-trialkoxysilane monomers, and thus resulting in the elected species ([0043], Example 6, page 19).  The polysiloxane also has an overlapping number average molecular weight and dispersivity (see abstract).  Kuwana also teaches that the hardcoat may have a thickness overlapping claim 19 ([0166]).
Thus, it would have been obvious to have used the hard coat of Kuwana as the hard coat called for in Lee because it provides improved hardness, heat resistance, flexibility and processability and because Lee calls for siloxane and epoxy based hard coats as taught by Kuwana.  
Although use in injection molding is taught by modified Lee, this is an intended use in claim 20 that is not given patentable weight.
Although the claimed composition (via claim 16 depending from claims 14, 6, and 1) is taught in modified Lee as explained above, this is a product by process limitation in claim 16 that is given limited patentable weight.  For example, no patentable weight is given to the limitations related to how many un-condensed OR groups (formula II and 4) are contained in the polysiloxane because the final hard coat in claim 16 would not have any of these OR groups because they would be eliminated during curing.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.







Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787